           Case 1:20-cv-03073-CM Document 3 Filed 04/20/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FREDERICK BANKS,
                               Petitioner,
                   -against-
                                                                  20-CV-3073 (CM)
SUPERINTENDENT SING SING PRISON;
WARDEN SING SING PRISON;                                        TRANSFER ORDER
GOVERNOR NEW YORK; WARDEN
ORLANDO HARPER; GOVERNOR TOM
WOLF; RICH FITZGERALD,
                               Respondents.

COLLEEN McMAHON, Chief United States District Judge:

       Petitioner, currently detained in the Alleghany County Jail in Pittsburgh, Pennsylvania,

brings this pro se petition for a writ of habeas corpus under 28 U.S.C. § 2241, seeking to be

released in light of the current COVID-19 pandemic. Petitioner purports to file this complaint

“on behalf of thousands of inmates confined at Sing Sing Prison N.Y & Alleghany County Jail,

Pittsburgh, Pa., Frederick Banks individual and as next friend thereto.”

                                             DISCUSSION

       Petition on His Own Behalf

       In order to entertain a habeas corpus petition under 28 U.S.C. § 2241, a court must have

jurisdiction over the custodian. See Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S.

484, 494-95 (1973) (writ of habeas corpus does not act upon the prisoner who seek relief, but

upon his or her custodian). Thus, the jurisdiction of a habeas petition challenging a petitioner’s

physical confinement generally lies in the district of his confinement. Rumsfeld v. Padilla, 542

U.S. 426, 442 (2004).

       Petitioner is currently detained at the Alleghany County Jail in Pittsburgh, Pennsylvania,

which is located in the Western District of Pennsylvania. See 28 U.S.C. § 118(c). Therefore, in
            Case 1:20-cv-03073-CM Document 3 Filed 04/20/20 Page 2 of 3



the interest of justice, this Court transfers this petition to the United States District Court for the

Western District of Pennsylvania. See 28 U.S.C. § 1406(a).

        Petition on Behalf of Others

        This Court has repeatedly instructed Petitioner that he lacks standing to bring an action

on behalf of other individuals. 1 See, e.g., Banks v. United States, ECF 1:19-CV-8829, 3 (S.D.N.Y.

Oct. 7, 2019) (citing Whitmore v. Arkansas, 495 U.S. 149, 163-64 (1990) (“The burden is on the

‘next friend’ to establish the propriety of his status and thereby justify the jurisdiction of the

court.”)). To the extent Banks seeks relief on behalf of any other individual other than himself,

the Court denies the petition.

                                           CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Western District of Pennsylvania. Whether Petitioner should be permitted

to proceed further without payment of fees is a determination to be made by the transferee court.

This order closes this case.

        Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.


        1
          Petitioner has a history of filing frivolous or meritless lawsuits in federal courts. He is
barred under 28 U.S.C. § 1915(g) from filing any new civil action in forma pauperis while he is
a prisoner. See, e.g., Banks v. Tibco, ECF 1:14-CV-5270, 4 (S.D.N.Y. Oct. 15, 2014) (noting his
litigation history and that he is barred under § 1915(g)). Additionally, the Hon. Loretta A. Preska
warned Petitioner Banks that the continued filing of frivolous or meritless lawsuits on behalf of
himself or others would result in an order barring him, under 28 U.S.C. § 1651, from filing any
new action in this Court without prior permission, see Banks v. Named Warden, Orange Cnty.
Jail, ECF 1:16-CV-0563, 3 (S.D.N.Y. Mar. 30, 2016), and she also barred him from filing any
future submissions on behalf of Bernie Madoff, see Banks v. United States, ECF 1:14-CV-7574,
5 (S.D.N.Y. Oct. 31, 2014). That warning remains in effect.
                                                    2
           Case 1:20-cv-03073-CM Document 3 Filed 04/20/20 Page 3 of 3



       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    April 20, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
